PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/688,033
Filing Date: 19 Nov 2019
Appellant(s): Kubitza et al.



__________________
Daniel Cohn (Reg. No. 57,476)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/04/2021.

DETAILED ACTION
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues: (p.8)
Regarding Claim 1, appellant submits and maintains that the cited references, alone or in combination, fail to disclose or suggest all of the features of at least independent claim 1.  Specifically, the references fail to disclose or suggest at least “generating, by a headlamp, correcting variables based on the at least one control signal” as claimed.  This argument is not persuasive.
Examiner disagrees:
Appellant’s argument seems to suggest that headlamp (instant application Fig. 3: 20) has some sort of a logic circuit for calculation/determination in order to generate the correcting variables. See Appeal Brief (p.5) (emphasis added) “in the headlamp 20, the correcting variables with which the actuators 22 of the headlamp 20 are controlled are then generated in order to control the headlamps 20”; (p.6) “the control unit merely informs the headlamp “what the headlamps are to achieve by illuminating the traffic situation”; it is up to the headlamp to generate the correcting variables to achieve these light distributions.”  However, neither the specification nor the drawings describe the headlamp having such a logic circuit for the calculation/determination of correcting variables.  Examiner notes that Appellant has not provided a special definition for the phrase of the “correcting variables.” Paragraph [0011] of the specification only makes a generic introduction to such phrase (emphasis added) “the control unit according to the invention does not generate any concrete electrical correcting variables or control variables that act on the actuators of the headlamp and thus lead to the setting of the headlamp.  The control unit according to the invention informs the headlamp of the light distribution to be set. In addition, areas of the traffic situation that is to be illuminated in which a brightness deviating from the light distribution is to be set are defined in the control signals that are transmitted from the control unit to the headlamp in a way that can be understood by the headlamp…In the headlamp, the correcting variables with which the actuators of the headlamp are controlled are then generated in order to control the headlamps so that this result can be achieved.”; [0033] teaches “Control signals, which are supplied to the matrix headlamps of the vehicle in question, can also be generated by means of the control unit according to the invention. The control signals indicate the light distribution to be set and the areas in which a brightness that deviates from the light distribution is to be set.”  
Because headlamp (20) does not have any logic circuit, the limitation in claim 1 “generating, by the headlamp” equates to (translating, by the headlamp) based on the passages [0011, 0033] above.  Thus, from the above passages, the terms “correcting variables” are broadly interpreted to mean adjustment electrical signals such as (voltage, current, etc.) that are interpreted/generated by the headlamp from the control signals to effect the current state of the (actuators, shade motors) in order to adjust the light distribution areas as shown in (Figs. 23) of Seki (US 2013/0242100).  This is also clearly taught by the JP 2011031807 (Translation provided, attached) reference incorporated with the English abstract and specification in their entireties [Seki 0018]; [Seki 0011] also teaches (emphasis added) “lighting controller 228 controlling the driving circuit 230, the leveling actuator 226, the swivel actuator 222 and the shade motor 221, and thereby forming the above-described light distribution patterns” and the machine translation of incorporated reference JP 2011031807 [0037] teaches (emphasis added) “the irradiation control unit 228 controls the swivel actuator 222 at the time of turning such as curve traveling or right / left turn traveling so as to direct the optical axis of the lamp unit 10 in the direction of travel. Further, the irradiation control unit 228 controls the leveling actuator 226 according to the forward and backward tilting of the vehicle posture during acceleration/deceleration, adjusts the optical axis of the lamp unit 10 in the vehicle vertical direction, and reaches the front irradiation distance Adjust to the optimum distance. Further, the irradiation control unit 228 controls the leveling actuator 226, the swivel actuator 222, and the shade motor 221 in accordance with a light distribution pattern instruction from the vehicle control unit 302.”  It is evident that Seki along with the incorporated reference JP 2011031807 teach generating/translating, by the headlamp, correcting variables based on the control signals.  Therefore, the rejection of claim 1 over Seki should be maintained.
Appellant argues: (p.10)
Regarding Claim 1, Appellant argues that Seki fails to disclose or suggest that the correcting variables used to control the actuators are generated by the headlight 210 instead of by the vehicle controller 302.  Appellant also stated that “The Examiner has not identified any evidence--beside a conclusory assertion that it would have been obvious-- that the references disclose or suggest a headlamp itself (or a component of the headlamp) generating correcting variables instead of receiving them from a control unit.”  This argument is not persuasive.
Examiner disagrees:
Once again, Examiner refers to the rebuttal above that the Appellant has not defined what “correcting variables” are and the term is so broad that “correcting variables” can be broadly interpreted to mean adjustment electrical signals such as (voltage, current, etc.) that are interpreted/generated by the headlamp from the control signals to effect the current state of the (actuators, shade motors) in order to change the light distribution areas as shown in (Figs. 23) of Seki (US 2013/0242100).  Paragraph [0018] of Seki clearly states (emphasis added) “JP 2011-31807 incorporated with English abstracts and specification in their entireties” and machine translation of JP 2011-31807 teaches in [0037] “the irradiation control unit 228 controls the swivel actuator 222 at the time of turning such as curve traveling or right/left turn traveling so as to direct the optical axis of the lamp unit 10 in the direction of travel. Further, the irradiation control unit 228 controls the leveling actuator 226 according to the forward and backward tilting of the vehicle posture during acceleration/deceleration, adjusts the optical axis of the lamp unit 10 in the vehicle vertical direction, and reaches the front irradiation distance Adjust to the optimum distance. Further, the irradiation control unit 228 controls the leveling actuator 226, the swivel actuator 222, and the shade motor 221 in accordance with a light distribution pattern instruction from the vehicle control unit 302.”  It is evident that Seki along with incorporated reference JP 2011031807 teach generating/translating, by the headlamp, correcting variables based on the control signals.  Therefore, the rejection of claim 1 over Seki should be maintained.
Appellant argues: (p.11)
Regarding Claim 1, Appellant submits the claimed invention is clearly patentable over the art. Not only does the prior art fail to suggest the claimed combination, but also the evidence of record demonstrates important secondary considerations of commercial success, unexpected and surprising results, and industry disbelief followed by acceptance.  This argument is not persuasive.
Examiner disagrees:
Appellant’s Fig. 3 shows nothing more than a generic block indicating a headlamp comprising actuators as well as receiving control signals from the Control Unit.  The specification does not provide any indication of how the “correcting variables” are generated.  Thus, it can be broadly interpreted that the “correcting variables” are nothing more than just adjustment electrical signals interpreted/translated by the headlamp from the control signals in order to drive the actuators to produce the desired lighting pattern.  On the other hand, (Fig. 24) of Seki and machine translation of JP 2011-31807 [0037] provided much more detail and concise information on how the headlamp 210 is to adjust the actuators/shade based on the control signals from controller 302 and other sensor information.  Thus, Seki teaches the limitations as claimed.  Accordingly, the rejection of claim 1 over Seki should be maintained.


Respectfully submitted,
/Henry Luong/Primary Examiner, Art Unit 2844       
                                                                                                                                                                                                 Conferees:
Amy Cohen Johnson
/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        
/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.